COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Coleman


NAKIAH M. WATSON
                                                                MEMORANDUM OPINION*
v.     Record No. 1226-04-4                                          PER CURIAM
                                                                  SEPTEMBER 28, 2004
DIDLAKE, INC. AND
 TRAVELERS PROPERTY CASUALTY
 COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Nakiah Watson, pro se, on brief).

                 No brief for appellees.


       Nakiah Watson appeals a decision of the Workers’ Compensation Commission denying

her Claim for Benefits on the ground that she failed to prove she sustained an injury by accident

arising out of and in the course of her employment on June 18, 2003. We have reviewed the

record and the commission’s opinion and find no reversible error. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Watson v. Didlake, Inc., VWC

File No. 214-76-59 (May 4, 2004). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.